DETAILED ACTION
In response to the Amendments filed on April 5, 2021, claims 43-45 and 49-51 are amended. Currently, claims 43-45 and 49-51 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a surgical access device providing communication between the gas delivery device and the abdominal cavity of the patient” in claim 1. Again, the recitation of “device” is a generic placeholders with the function of “surgical access…providing communication between the gas delivery device and the abdominal cavity of the patient.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 43-45 and 49-51 are objected to because of the following informalities: 
Claim 43: the recitations of “a patient” in line 4 and “is entrained from atmosphere” in line 13 are suggested to be recited --the patient-- and --is entrained from the atmosphere--, respectively, so as to avoid any confusion. 
Claims 44 and 45: the recitations of “air is entrained” are suggested to be recited as --the air is entrained-- since this is a second recitation of limitation.
Claim 49: the recitation of “A method for use” is suggested to be recited as --A method for using a gas delivery system-- so as to avoid any confusion of what use.
Claims 44, 45, 50, and 51 are further objected to for incorporating the above informality through its respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 49, the recitation of “entraining air from atmosphere into the abdominal cavity through a surgical access device after passing through a filtered air entrainment flow path” may be new matter because the instant disclosure is silent to this specific step. It is noted that the instant disclosure provide support for air entrainment flow path 250 having a filter 340 for filtering entrained air drawn into the system under certain 
Claims 50 and 51 are also rejected for incorporating the above issue of new matter through their respective claim dependencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-45, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 43, the recitation of “which is open to the atmosphere” is confusing because it is unclear what is required to be open to the atmosphere. Is the recitation referring to the gas conditioning unit, the engagement port, the filter housing, or the air entrainment flow path? However, as best understood from the instant disclosure, see instant Fig. 10, the recitation is interpreted as requiring the gas conditioning unit, the filter housing, or the air entrainment flow path since the gas conditioning unit having the filter housing and the filter housing defining the air entrainment flow path.
Regarding claims 50 and 51, the recitation of “the filter element” in lines 2-3 of each claim is confusing because the recitation lack antecedent basis since this is the first recitation of the limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to a filter element of the filtered air entrainment flow path of line 7 of claim 49. Therefore, it is suggested that claim 49 be amended to require a filter element or the recitations in claims 50 and 51 be amended to require --a filter element of the filtered air entrainment flow path--. 
Moreover, the recitation of “wherein air is entrained” in line 1 of each claim is confusing because it is unclear whether the claims are requiring second step of entraining air. However, as best understood from the instant disclosure on pg. 16, lines 5-13, claims 50 and 51 are interpreted as further requiring when the step of entraining in claim 49 is performed. Appropriate clarification is requested.
Claims 44 and 45 are rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (US Pub. No. 2012/0138523 A1).
Regarding claim 43, Matula discloses a gas delivery system for use during a laparoscopic surgical procedure performed in an abdominal cavity of a patient ([0005]), comprising:
(a) a gas delivery device (300) having a housing (312), wherein the housing of the gas delivery device includes an engagement port (340); 
(b) a gas conditioning unit configured for reception by the engagement port in the housing of the gas delivery device (Fig. 13A; [0092]) and having a filter housing (10) defining an air entrainment flow path (i.e., pathway indicated by arrows in Fig. 4B), which is open to atmosphere (i.e., prior to being received in receptacle 340, filter cartridge 100 is open to the atmosphere, wherein the air entrainment flow path in the filter housing of the gas conditioning unit includes a filter element (30) for filtering entrained air drawn into the system from the atmosphere ([0068]); and 
(c) a surgical access device (i.e., trocar) ([0089]) for providing communication between the gas delivery device and the abdominal cavity of the patient during a laparoscopic surgical procedure ([0006], [0089]), wherein air is entrained from atmosphere into the abdominal cavity through the surgical access device after passing through the air entrainment flow path formed in the filter housing of the gas conditioning unit (i.e., since filter cartridge 100 of Matula is capable of having air entrained from the atmosphere in the pathway of Fig. 4B prior to being inserted into filtration system 300 and filtration system 300 is used with a surgical trocar, see [0089], it follows that air entrained in filter cartridge 100 from the atmosphere can be 
Matula does not explicitly disclose that the gas delivery device comprises a pump. However, it is noted that Matula discloses that filter cartridge 100 is received by system 300 (Figs. 13A, 13B) and that inlet port 37 and inlet port 47 both being referred to as connection ports at a recirculation filtration pump ([0068]). Therefore, it follows that system 300 comprises a recirculation filtration pump in order for inlet ports 37 and 47 to be at a recirculation filtration pump. 
Moreover, the recitations of “to maintain a stable pneumoperitoneum within the abdominal cavity” and “to maintain pneumoperitoneum under certain operation conditions” are considered to be recitations of the intended use. It is noted that the recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Matula discloses that controller 310 of filtration system 300 having mechanisms for regulating and monitoring fluid flow ([0090]), controller 310 of Matula is capable of regulating fluid flow such that when the system of Matula is used for a laparoscopic surgical procedure performed in an abdominal cavity of a patient, controller 310 is capable of maintaining “to maintain a stable pneumoperitoneum within the abdominal cavity” and “to maintain pneumoperitoneum under certain operation conditions” via the mechanisms for regulating and monitoring fluid flow. 
claims 44 and 45, Matula discloses the gas delivery device of claim 43, wherein air is entrained from atmosphere into the abdominal cavity through the surgical access device after passing through the filter element in the air entrainment flow path in the filter housing of the gas conditioning unit (i.e., air in flow path illustrated by arrows of Fig. 4B as further explained above) but does not explicitly disclose when a significant volume of gas is purposefully removed from the abdominal cavity (as per claim 44) or when a significant volume of gas leaks from the abdominal cavity (as per claim 45). Again, it appears that these limitations are intended use recitations without resulting in structural differences between the claimed invention and the gas delivery system of Matula as explained above. Therefore, since Matula discloses that controller 310 having mechanisms for regulating and monitoring fluid flow ([0090]) capable of maintaining “to maintain a stable pneumoperitoneum within the abdominal cavity” and “to maintain pneumoperitoneum under certain operation conditions” as further explained above, controller 310 of Matula is also capable of regulate and monitor fluid flow during operation of the system when a significant volume of gas is purposefully removed from the abdominal cavity (as per claim 44) or when a significant volume of gas leaks from the abdominal cavity (as per claim 45) if the system is used during these times. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,159,809 B2 in view of Matula (US Pub. No. 2012/0138523 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a gas delivery device having a housing including an engagement port (patented claim 2) including a pump (patented claim 1); a gas conditioning unit for reception by the engagement port and having a filter housing (patented claim 2) defining an air entrainment flow path open to the atmosphere (patented claim 1) and including a filter element (patented claim 3). While patented claims 14 and 16 further require a surgical access device, patented claims 3-6 do not explicitly require a surgical access device. However, Matula discloses that it is well known in the art to use a surgical trocar (claimed surgical access device, see rejection above for additional details) in conjunction with a gas delivery device and a gas conditioning unit ([0089]) so as to provide fluid communication between the gas delivery device and the abdominal cavity of the patient during a surgical procedure ([0005]-[0006]). Therefore, since both the instant and patented claims are drawn to a system for delivering gas during surgical procedure, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the patented claims with a surgical access device as required by the instant claims for delivering the gas during the surgical procedure. 
In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims in view of Stearns11, they are not patentably distinct from the patented claims.

Response to Arguments
Applicant's arguments on pgs. 5-7 filed April 5, 2021 with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Matula discloses the newly added limitations as further explained above. However, similar to applicant’s arguments for Stearns, Matula also does not disclose the claimed step of entraining air from the atmosphere through the air entrainment flow path.

With respect to the previous double patenting rejection on pg. 7, the amendments to the claims are still not sufficient to distinguish the instant claims from the patented claims because the patented claims still requires the newly added limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783